DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 1, 6, 7, 10-16, and 19 have been amended as requested in the amendment filed on September 1, 2021. Following the amendment, claims 1-7, 9-20 and 41 are pending in the instant application and are under examination in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 was filed after the Non-final office action mailed May 12, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
As currently amended, claim 10 appears to have a typographical error in which “lysosine” on line 5, now appears as “lys”. Appropriate correction is required.
Claims 1, 11, 13, 16 and 19 are not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence identifiers is SEQ ID NO: X, wherein "X" is the sequence number. Sequences listings should appear in numerical order, for example, claim 1 recites “56-59, 10, 60-62, 20” etc. but should recite “10, 20, 56-66” etc.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, Fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 10-13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims fail to further limit the independent claim from which they depend because claim 1 recites SEQ ID NOs: 10, 20, 56-66 and 99, but Claims 11, 13, 16, and 19 recite sequences that are outside of this scope, and claims 7, 10, 12, 15 and 18 broaden the scope further by now reciting enrichment of individual amino acids that are also outside the scope of SEQ ID NOs: 10, 20, 56-66 and 99 in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, Second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



As currently amended, Claims 1-7, 9-20 and 41 stand as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, Claims 1-7, 9-20 and 41 recite “classifying said binding signals as having a presence of autoimmune disease … wherein the method performance is characterized by …”.  This recitation is unclear when read in light of the specification. The classification of binding signals is consistently described as using a classifier algorithm (see paragraphs [0034]-[0035], [0128], and [0224]-[0246]), which is absent from the claims.  Thus, it is unclear what steps/elements are encompassed by the process of “classifying.” This affects all depending claims.
Claims 1, 11, 13, 16 and 19 recites “binding signals are enriched in one or more motifs having a sequence of … when compared to the at least 10,000 peptides in said array”.  The term “enriched” is a relative term which renders the claim indefinite. The term “enriched” is not defined by the claim itself, nor the specification provide a standard for ascertaining the requisite degree.  The array of at least 10,000 peptides encompasses peptides that have the motifs of SEQ ID NOs: 10, 20, 56-66 and 99. It is unclear if the claim is meant to read upon an enrichment of binding signals in these motifs when compared to the peptides in the array that do not have these motifs.  As claimed, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As amended, Claims 1-7, 9-20 and 41 stand as rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  
In Remarks filed September 1, 2021, Applicant traverses this rejection on the following grounds. Applicant asserts that the claims are not directed to a law of nature or abstract idea under the Step 2A, Prong One analysis because Claim 1 “is directed to a method of making a differential diagnosis using binding signals to a peptide array enriched in peptides indicative of an autoimmune disease.  The instant claims recite steps of comparing and classifying the binding signals to the peptide array from antibodies in a sample from the subject and determining the presence of autoimmune disease based on the classification of the binding signal” (Remarks pg. 10, fourth paragraph).  Applicant further asserts that the claims are not focused merely on the naturally occurring correlation between the presence of autoantibodies and autoimmune disease, rather the claims are focused on “binding signals to a synthetic peptide array artificially enriched in at least one amino acid in the peptides indicative of autoimmune disease … where neither  the synthetic, enriched peptide arrays nor the binding signals generated from such peptide arrays are naturally occurring.” (paragraph bridging pages 10-11).
Applicant appears to be arguing that the peptides bound to the array are synthetic and not products of nature and stating, therefore, the claim is patent eligible.  This is not persuasive.  

The instant claims are analogous to the case law in Sequenom, where the courts stated that there was no ambiguity that the inventors “discovered cell-free fetal DNA (“cffDNA”) in maternal plasma and serum,” and “It is undisputed that the existence of cffDNA in maternal blood is a natural phenomenon.”  The primers used to detect cffDNA were all synthetic as were the many artificially produced amplification products. These products are analogous to Applicant’s arguments that the peptides of the claimed array are synthetic and artificially produced.  Nonetheless, the claims in Sequenom merely amounted to detection of the natural phenomenon itself, and they were deemed patent ineligible.

Applicant further argues that the instant claims are not directed to an abstract idea (Remarks pg. 11) because “classification of binding signals is consistently described throughout the specification as using a classifier algorithm …As such, the classification and subsequent 
Applicant is arguing features that are not claimed.  The instant method is not like the claims in Diamond v. Diehr in which an Arrhenius equation was used in a novel process of curing synthetic rubber; but rather, analogous to the claims in Gottschalk v. Benson, 409 U.S. 63 (1972), where use of a mathematical algorithm to convert binary coded decimal to pure binary was patent ineligible subject matter. In other words, the instant claims do not integrate use the claimed mathematical relationships to achieve a transformation of matter, but rather they are merely used to analyze information pertaining to the natural phenomenon itself.
Applicant argues that the additional elements of claim 1 integrate the judicial exception(s) into a practical application (Remarks, pg. 12, second paragraph) are not persuasive.  There are no additional elements (new antibodies or array; specific computer/machine) that amount to an inventive concept beyond what was known in the art.  Rather the claims merely append the judicial exception to a field of use (“apply it” to diagnosis of autoimmune disease).  This is not enough to pre-empt all known methods for detecting the natural phenomenon itself. 

Lastly, Applicant’s argues that the combination of steps were not well-understood, routine and conventional (hereafter W-U, R, and C) (Remarks pgs. 12-13) because the claims “provide for simple, accurate, and objective methods of determining the presence and type of autoimmune disease activity that can be used in patient care using a non-routine and unconventional approach that represents an improvement on current methods.”  
This is not persuasive because Applicant has provided no evidence that the additional elements, alone or in combination, were novel over what was W-U, R, and C in the art. Rather, 
          For all these reasons, claims 1-7, 9-20 and 41 do not amount to significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The rejection is maintained.
  
Claim Rejections - 35 USC § 103 (Withdrawn)
As currently amended to require at least 25 peptides in the patient’s sample, comprising one or more motifs having a sequence of SEQ ID NOs: 10, 20, 56-66, and 99, having an AUC >0.6 relative to a reference sample (N.B. if the examiner is interpreting the language correctly), the rejection of Claims 1-7, 9-20 and 41 under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2014/0087963); Hecker et al., 2012 and Jeong et al. 2012, is withdrawn. None of the references mention indication of disease requiring at least 25 peptides having the claimed motifs – the closest prior art (Hecker) teaches enrichment of peptides having the motif G/P-R/S-RR, which is distinct from SEQ ID NOs: 10, 20, 57 and 59 (PVRR, PARR, PPFR, and PPRN, respectively).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649